

Exhibit 10.90
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
February 7, 2019, by and among BB&T CORPORATION, a North Carolina corporation
(“BB&T”), BRANCH BANKING AND TRUST COMPANY, a North Carolina chartered
commercial bank (“BBTC”), and WILLIAM H. ROGERS, JR., an individual
(“Executive”). BB&T and BBTC are collectively referred to as “Employer”. This
Agreement shall be effective upon the Effective Time (as defined in that certain
Agreement and Plan of Merger, dated as of the date hereof (as amended, modified,
or supplemented from time to time, the “Merger Agreement”), by and between BB&T
and SunTrust Banks, Inc., a Georgia corporation (“SunTrust”)) (the date on which
the Effective Time occurs, the “Effective Date”). If the Effective Time does not
occur, this Agreement shall be null and void ab initio, and of no further force
or effect.
RECITALS
WHEREAS, Employer and their Affiliates are engaged in the banking and financial
services business; and
WHEREAS, Executive is experienced in, and knowledgeable concerning, the material
aspects of such business; and
WHEREAS, Executive is presently employed as the Chief Executive Officer of
SunTrust and SunTrust Bank, a Georgia chartered bank; and
WHEREAS, the Board of Directors of each of BB&T and BBTC desire to ensure the
continued dedication of Executive following the Merger (as defined in the Merger
Agreement); and
WHEREAS, immediately prior to the execution and delivery of the Merger
Agreement, the Board of Directors of BB&T adopted a resolution providing for an
amendment to BB&T’s bylaws (the “Bylaw Amendment”), to be effective as of the
Effective Time; and
WHEREAS, Employer and Executive desire to set forth the terms and conditions of
Executive’s employment with and service to Employer following the Merger; and
WHEREAS, BB&T, BBTC, and Executive have determined that it is in their
respective best interests to enter into this Agreement on the terms and
conditions as set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


AGREEMENT


1.EMPLOYMENT TERMS AND DUTIES.
1.1 Employment. Employer hereby employs Executive, and Executive hereby accepts
employment by Employer during the Employment Term (as defined below) upon the
terms and conditions set forth in this Agreement. Executive agrees, during the
Employment Term, to serve as (i) an employee of Employer and as an employee of
one (1) or more of Employer’s Affiliates; and (ii) on such committees and task
forces of Employer (including, without limitation, BB&T’s Executive Management
Team), as Executive may be appointed from time to time. During the Employment
Term, Executive’s principal place of employment shall be the corporate
headquarters of BB&T in Charlotte, North Carolina, subject to reasonable
business travel from time to time.



--------------------------------------------------------------------------------



1.2 Duties.
1.2.1 Employment. From the Effective Date until September 12, 2021 (or such
earlier date on which the Chief Executive Officer of BB&T and BBTC as of the
Effective Time ceases to serve as Chief Executive Officer for any reason, the
“CEO Succession Date”), Executive shall serve as President and Chief Operating
Officer of BB&T and BBTC and report to the Chief Executive Officer of BB&T and
BBTC; effective as of the CEO Succession Date, Executive shall be appointed as
Chief Executive Officer of BB&T and BBTC and shall report to the Executive
Chairman of BB&T and BBTC; and effective as of March 12, 2022 (or such earlier
date on which the Chairman of the Board of Directors of BB&T and BBTC as of the
Effective Time ceases to serve as Chairman for any reason, the “Chairman
Succession Date”), Executive shall be appointed to serve as Chairman of the
Boards of Directors of BB&T and BBTC and shall report directly to the Boards of
Directors of Employer. During the Employment Term, the Board of Directors of
BB&T or BBTC, as applicable, shall appoint Executive to such positions at the
appropriate time as set forth above, and to the extent necessary, the Board of
Directors of BB&T shall cause the Board of Directors of BBTC to so act. During
the Employment Term, Executive shall devote all of Executive’s business time,
attention, knowledge, and skills solely to the business and interests of
Employer and their Affiliates and shall not be otherwise employed. Executive
shall at all times comply with and be subject to such policies and procedures as
Employer may establish from time to time including, without limitation, conflict
of interest policies. During the Employment Term, (i) Employer and their
Affiliates shall be entitled to all of the benefits, profits, and other
emoluments arising from or incident to all work, services, and advice of
Executive, and (ii) Executive shall not become interested, directly or
indirectly, in any manner, as a partner, officer, director, stockholder,
advisor, employee, or in any other capacity in any other business similar to the
business of Employer and their Affiliates. Nothing contained herein shall be
deemed, however, to prevent or limit the right of Executive to invest in a
business similar to the business of Employer and their Affiliates if such
investment is limited to less than one percent (1%) of the capital stock or
other securities of any corporation or similar organization whose stock or
securities are publicly owned or are regularly traded on any public exchange.
1.2.2 Board Service.
(i) Effective as of the Effective Time, Executive shall be appointed to serve as
a member of the Board of Directors of each of BB&T and BBTC, and until the third
(3rd) anniversary of the Effective Date (the “Expiration Date”), BB&T and BBTC,
as applicable, shall appoint, nominate, and elect, as applicable, Executive to
so serve during such period. During the Employment Term, Executive shall serve
on the Boards of Directors of Employer without additional compensation.
(ii) Without limiting the obligation in Section 1.2.2(i), the determination by
BB&T to remove Executive from the Board of Directors of BBTC or to not reelect
Executive to the Board of Directors of BBTC, and any determination not to
nominate Executive as a director of BB&T or BBTC, in each case, prior to the
Expiration Date, shall each require the affirmative vote of at least
seventy-five percent (75%) of the full Board of Directors of BB&T (or, if
applicable, the board of directors (or equivalent governing body) of the
ultimate parent entity of BB&T or its successor) or BBTC (or its successor), as
applicable. Through the Expiration Date, the Board of Directors of BB&T shall
cause BBTC and the Board of Directors of BBTC, as applicable, to so act.
1.3 Employment Term. Subject to the provisions of Section 1.6, unless shortened
as provided in this Agreement, the term of employment of Executive under this
Agreement shall commence on the Effective Date and shall continue until the
Expiration Date (as it may be shortened in accordance with Section 1.6, the
“Employment Term”). Notwithstanding anything contained herein to the contrary,
if, on the effective date of a Change of Control occurring after the Effective
Time, the last day of the Employment Term is less than two (2) years from the
date of such Change of Control, the Employment Term shall automatically be
renewed so that it expires on the second anniversary of the effective date of
such Change of Control.



--------------------------------------------------------------------------------



1.4 Compensation and Benefits.
1.4.1 Base Salary. In consideration of all of (i) the services rendered to
Employer and Employer’s Affiliates hereunder by Executive during the Employment
Term, and (ii) Executive’s covenants hereunder, Employer shall, during the
Employment Term, pay Executive a salary at the annual rate of One Million One
Hundred Thousand Dollars ($1,100,000) (or, if greater, Executive’s annual rate
of salary as of immediately prior to the Effective Time) (the “Base Salary”),
payable in equal cash installments in accordance with Employer’s regular payroll
practices, but no less frequently than monthly. The annual Base Salary may be
increased, but not decreased without the written consent of Executive, from time
to time in the sole discretion of Employer and any such increased “Base Salary”
shall thereafter constitute “Base Salary” for purposes of this Agreement, and
may not thereafter be reduced without the written consent of Executive.
1.4.2 Incentive Compensation. During the Employment Term, Executive shall
participate in any bonus and incentive plans of Employer, whether any such plan
provides for awards in cash or securities, made available to other senior
executives of Employer similarly situated to Executive, and on terms and
conditions no less favorable than those that apply to the Chief Executive
Officer or Executive Chairman, as applicable, through the Chairman Succession
Date and, thereafter, on terms and conditions no less favorable than those
previously provided to Executive during the portion of the Employment Term
preceding the Chairman Succession Date. Executive’s annual short- and long-term
incentive compensation opportunities with respect to each fiscal year of
Employer shall be no less favorable than the opportunities provided by SunTrust
to Executive immediately prior to the Effective Time.
1.4.3 Employee Benefits. During the Employment Term, Executive shall be eligible
to participate in such employee benefits and perquisite plans, policies, and
programs of Employer (such as retirement, sick leave, vacation, group
disability, health, life, and accident insurance) that are, in each case, no
less favorable than the employee benefit and perquisite plans, policies, and
programs adopted by Employer following the Effective Time for the Chief
Executive Officer or Executive Chairman, as applicable, through the Chairman
Succession Date and, thereafter, on terms and conditions no less favorable than
those previously provided to Executive during the portion of the Employment Term
preceding the Chairman Succession Date; provided, however, that, in any event,
the travel policies and programs applicable to Executive shall be no less
favorable than the travel policies and programs of SunTrust applicable to
Executive as of immediately prior to the Effective Time. Executive shall
continue to be eligible to receive the supplemental long-term disability policy
benefits maintained by SunTrust as of immediately prior to the Effective Time
(the “SunTrust LTD Policy”). Executive shall also be eligible to participate in
any retiree health care program maintained by Employer, and, at such time as
contemplated by the Merger Agreement, the Pension Plan and the BB&T
Non-Qualified Defined Benefit Plan, and shall be credited with all prior service
with Employer (and any predecessor and successor entities) (i) for purposes of
his participation and the level of benefits under the retiree health care
program and (ii) for purposes of eligibility and vesting (but not benefit
accrual) under the pension plans.
1.5 Business Expenses. Employer shall, upon receipt from Executive of supporting
receipts to the extent required by applicable income tax regulations and
Employer’s reimbursement policies, reimburse Executive for all out-of-pocket
business expenses reasonably incurred by Executive in connection with
Executive’s employment or services hereunder, with such reimbursement policies
to be no less favorable than those applicable to the Chief Executive Officer or
Executive Chairman, as applicable, through the Chairman Succession Date and,
thereafter, no less favorable than those previously applicable to Executive
during the portion of the Employment Term preceding the Chairman Succession
Date.
1.6 Termination. Executive’s employment shall terminate upon the occurrence of
any of the events set forth in Sections 1.6.1 through 1.6.6 at any time during
the Employment Term, and the Employment Term shall automatically terminate
immediately following any such termination of



--------------------------------------------------------------------------------



employment.
1.6.1 Death. Executive’s employment shall terminate automatically upon
Executive’s death.
1.6.2 Retirement. Executive’s employment shall terminate automatically upon
Executive’s Retirement. For purposes of this Agreement, Executive’s voluntary
termination of employment at any time after the Effective Time shall constitute
a termination of employment due to Executive’s Retirement.
1.6.3 Disability. Subject to Section 1.6.8, Executive’s employment shall
terminate immediately upon the reasonable determination by Employer that
Executive shall have been unable to substantially perform the essential
functions of Executive’s duties by reason of a physical or mental disability,
with or without reasonable accommodation, for a period of twelve (12)
consecutive months (“Disability”); provided that, prior to any such termination
for Disability, the Boards of Directors of Employer shall have given Executive
at least thirty (30) days’ advance written notice of Employer’s intent to
terminate Executive due to Disability, and Executive shall not have returned to
full-time employment by the thirtieth (30th) day after such notice (termination
pursuant to this Section 1.6.3 being referred to herein as termination for
Disability).
1.6.4 Termination for Just Cause. Subject to Section 1.6.8, Executive’s
employment shall terminate immediately following notice of termination for “Just
Cause” (as defined below), specifying the basis for the determination of such
Just Cause, given by Employer’s Boards of Directors (termination pursuant to
this Section 1.6.4 being referred to herein as termination for “Just Cause”).
“Just Cause” shall mean and be limited to (i) Executive’s willful misconduct or
gross negligence that causes material harm to Employer, (ii) Executive’s
conviction of a felony, or (iii) Executive’s material breach of this Agreement
or of a material provision of a material policy of Employer; provided that
Executive has received written notice from Employer of such material breach and
such breach remains uncured for a period of thirty (30) days after the delivery
of such notice. For purposes of this Section 1.6.4, no act or failure to act, on
the part of Executive, shall be considered “willful” unless it is done, or
omitted to be done, by Executive in bad faith or without a reasonable belief
that Executive’s action or omission was in the best interests of Employer.
1.6.5 Termination Without Just Cause. Subject to Section 1.6.8, Executive’s
employment shall terminate immediately on the date specified in a written notice
of termination without Just Cause from Employer’s Boards of Directors to
Executive (termination pursuant to this Section 1.6.5 being referred to herein
as termination “Without Just Cause”).
1.6.6 Good Reason Termination. Subject to the following, Executive’s employment
shall terminate thirty (30) days following the written notice by Executive to
Employer’s Boards of Directors described in this Section 1.6.6 (termination
pursuant to this Section 1.6.6 being referred to herein as “Good Reason
Termination”). For purposes of this Section 1.6.6, a Good Reason Termination
shall occur when Executive provides written notice to Employer’s Boards of
Directors of termination for “Good Reason”, which, as used herein, shall mean
the occurrence of any of the following events without Executive’s express
written consent:
(i) any change in Executive’s titles or positions from those contemplated by
this Agreement or failure of the Boards of Directors of Employer to appoint,
nominate, or elect, as applicable, Executive to any such positions, as
contemplated by Sections 1.2.1 and 1.2.2(i);
(ii) on or prior to the CEO Succession Date, the assignment to Executive of
duties inconsistent with the position and status of President and Chief
Operating Officer of Employer or, following the CEO Succession Date, the
assignment to Executive of duties inconsistent with the position and status of
Chief Executive Officer of Employer;
(iii) a reduction by Employer in Executive’s annual Base Salary as then in
effect;



--------------------------------------------------------------------------------



(iv) the exclusion of Executive from participation in Employer’s employee
benefit plans (in which Executive meets the participation eligibility
requirements) in effect as of, or adopted or implemented on or after, the
Effective Date, as the same may be improved or enhanced from time to time during
the Employment Term;
(v) a reduction in Executive’s incentive compensation targets, including,
without limitation, equity-based incentive compensation targets;
(vi) a relocation of Executive’s principal place of employment from that set
forth in this Agreement resulting in a material increase in Executive’s commute
to and from Executive’s primary residence (for this purpose a one-way increase
in Executive’s commute by thirty-five (35) miles or more shall be deemed
material); or
(vii) any purported termination of the employment of Executive by Employer that
is not effected in accordance with this Agreement;
provided, however, that an event shall not constitute Good Reason unless, within
ninety (90) days of the initial existence of an event, Executive gives Employer
at least thirty (30) days’ prior written notice of such event setting forth a
description of the circumstances constituting Good Reason and Employer fails to
cure such event within the thirty- (30-) day period following Employer’s receipt
of such written notice.
1.6.7 Notice of Termination. A termination of Executive’s employment by Employer
or Executive for any reason other than death shall be communicated by a written
notice to the other parties, which written notice shall specify the effective
date of termination.
1.6.8 Procedural Requirements. Notwithstanding any provision of this Agreement
to the contrary, prior to the Expiration Date, no purported termination of
Executive’s employment by Employer for any reason shall be effective, and
Executive’s employment shall not be terminated by Employer, unless and until
there is delivered to Executive a copy of a resolution effectuating such
termination that is duly adopted by the affirmative vote of at least
seventy-five percent (75%) of the full Board of Directors of BB&T (or, if
applicable, the board of directors (or equivalent governing body) of the
ultimate parent entity of BB&T or its successor) at a meeting called and duly
held for such purpose.
1.7 Termination Compensation And Post-Termination Benefits.
1.7.1 Retirement, Termination for Just Cause, or Termination for Death. In the
case of a termination of Executive’s employment hereunder due to Executive’s
death in accordance with Section 1.6.1, a termination of Executive’s employment
due to Executive’s Retirement in accordance with Section 1.6.2, or a termination
of Executive’s employment hereunder for Just Cause in accordance with Section
1.6.4, (i) Executive shall not be entitled to receive payment of, and Employer
shall have no obligation to pay, any severance or similar compensation
attributable to such termination (including, without limitation, Termination
Compensation), other than Base Salary earned but unpaid; any bonuses and
incentive compensation for the preceding year that was previously earned by
Executive but unpaid on the Termination Date; accrued but unused vacation to the
extent allowed by BB&T’s vacation pay policy; vested benefits under any Employer
sponsored employee benefit plan; and any unreimbursed business expenses pursuant
to Section 1.5 hereof incurred by Executive as of the Termination Date; and (ii)
except for termination as a result of Executive’s death, Executive agrees to
comply with Executive’s Section 2 covenants (including, without limitation,
compliance with the noncompetition and nonsolicitation covenants of Section 2).
1.7.2 Termination for Disability. In the case of a termination of Executive’s
employment hereunder for Disability in accordance with Section 1.6.3, during the
first twelve (12) consecutive months of the period of Executive’s Disability,
Executive shall continue to earn all compensation (including bonuses and
incentive compensation) to which Executive would have been entitled if Executive
had not been disabled, such compensation to be paid at the time, in the amount,
and in the manner provided in Section 1.4, inclusive of any compensation
received pursuant to any applicable



--------------------------------------------------------------------------------



disability insurance plan of Employer. Thereafter, Executive shall receive
disability benefits in accordance with the SunTrust LTD Policy; and Executive
shall have no right to receive any other compensation (such as Termination
Compensation) or other benefits upon or after Executive’s Termination Date. If a
dispute arises between Executive and Employer concerning Executive’s Disability
or ability to continue or return to the performance of his duties as aforesaid,
Executive shall submit, at the expense of Employer, to examination of a
competent physician mutually agreeable to the parties, and such physician’s
opinion as to Executive’s capability to so perform shall be final and binding
upon Employer and Executive. If Executive incurs a termination of employment
pursuant to this Section 1.7.2, Executive shall be subject to all of the
provisions of Section 2, including, without limitation, compliance with the
noncompetition and nonsolicitation provisions thereof.
1.7.3 Termination Without Just Cause. In the case of a termination of
Executive’s employment hereunder Without Just Cause in accordance with Section
1.6.5, Executive shall be entitled to the following from Employer:
(i) Executive shall be paid the Termination Compensation in a single lump sum
within sixty (60) days after such termination of employment.
(ii) Any unvested benefits of Executive under any employee stock-based or other
benefit plan or arrangement shall become fully and immediately vested, and the
payment or delivery of such awards or benefits shall be accelerated to the
extent permitted by Section 409A or other applicable law and the terms of such
plan or arrangement.
(iii) During the Continuance Period, Executive shall either continue to
participate (treating Executive as an “active employee” of Employer for this
purpose) in the same group hospitalization plan, health care plan, dental care
plan, life or other insurance or death benefit plan, and any other present or
future similar group welfare benefit plan or program for which officers of
Employer generally are eligible, on the same terms as were in effect as of the
Termination Date; or, to the extent such participation is not permitted by any
group plan insurer, under comparable individual plans and coverage (to the
extent commercially available) at the full cost of Employer.
The Termination Compensation and other benefits provided for in this Section
1.7.3 shall be paid by Employer in accordance with the standard payroll
practices and procedures in effect prior to Executive’s Termination Date. If
Executive incurs a termination of employment pursuant to this Section 1.7.3,
Executive shall be subject to all of the provisions of Section 2, including,
without limitation, compliance with the noncompetition and nonsolicitation
provisions thereof. If Executive breaches Executive’s obligations under Section
2, Executive shall not be entitled to receive any further Termination
Compensation or payments or benefits pursuant to this Section 1.7.3 from and
after the date of such breach.
1.7.4 Good Reason Termination. A Good Reason Termination under Section 1.6.6
shall entitle Executive to the following from Employer:
(i) Executive shall be paid the Termination Compensation in a single lump sum
within sixty (60) days after such termination of employment.
(ii) Any unvested benefits of Executive under any employee stock-based or other
benefit plan or arrangement shall become fully and immediately vested, and the
payment or delivery of such awards or benefits shall be accelerated to the
extent permitted by Section 409A or other applicable law and the terms of such
plan or arrangement.
(iii) During the Continuance Period, Executive shall either continue to
participate (treating Executive as an “active employee” of Employer for this
purpose) in the same group hospitalization plan, health care plan, dental care
plan, life or other insurance or death benefit plan, and any other present or
future similar group welfare benefit plan or program for which officers of
Employer generally are eligible, on the same terms as were in effect as of the
Termination Date; or, to the extent



--------------------------------------------------------------------------------



such participation is not permitted by any group plan insurer, under comparable
individual plans and coverage (to the extent commercially available) at the full
cost of Employer.
The Termination Compensation and other benefits provided for in this Section
1.7.4 shall be paid by Employer in accordance with the standard payroll
practices and procedures in effect prior to Executive’s Termination Date. If
Executive incurs a termination of employment pursuant to this Section 1.7.4,
Executive shall be subject to all of the provisions of Section 2, including,
without limitation, compliance with the noncompetition and nonsolicitation
provisions thereof. If Executive breaches Executive’s obligations under Section
2, Executive shall not be entitled to receive any further Termination
Compensation or payments or benefits pursuant to this Section 1.7.4 from and
after the date of such breach.
1.7.5 No Termination of Continuing Obligations. Termination of Executive’s
employment relationship with Employer in accordance with the applicable
provisions of this Agreement does not terminate those obligations imposed by
this Agreement that are continuing obligations, including, without limitation,
Executive’s obligations under Section 2. Any provision of this Agreement that by
its terms obligates Employer to make payments subsequent to termination of
Executive’s employment shall survive any such termination.
2.ADDITIONAL COVENANTS OF EXECUTIVE.
2.1 Noncompetition. Executive acknowledges and agrees that the duties and
responsibilities to be performed by Executive under this Agreement are of a
special and unusual character that have a unique value to Employer and their
Affiliates, the loss of which cannot be adequately compensated by damages in any
action in law. As a consequence of his unique position as President and Chief
Operating Officer of Employer until the CEO Succession Date, and, effective as
of the CEO Succession Date, as Chief Executive Officer of Employer, Executive
also acknowledges and agrees that Executive will have broad access to
Confidential Information, that Confidential Information will in fact be
developed by Executive in the course of performing Executive’s duties and
responsibilities under this Agreement, and that the Confidential Information
furnishes a competitive advantage in many situations and constitutes, separately
and in the aggregate, valuable, special, and unique assets of Employer and their
Affiliates. Executive further acknowledges and agrees that the unique and
proprietary knowledge and information possessed by, or which will be disclosed
to, or developed by, Executive in the course of Executive’s employment will be
such that Executive’s breach of the covenants contained in this Section 2.1
would immeasurably and irreparably damage Employer and their Affiliates
regardless of where in the Restricted Area the activities constituting such
breach were to occur. Thus, Executive acknowledges and agrees that it is both
reasonable and necessary for the covenants in this Section 2.1 to apply to
Executive’s activities throughout the Restricted Area. In recognition of the
special and unusual character of the duties and responsibilities of Executive
under this Agreement and as a material inducement to Employer to continue to
employ Executive in this special and unique capacity, Executive covenants and
agrees that, to the extent and subject to the limitations provided in this
Section 2, while Executive is employed by Employer and for a one (1) year period
following Executive’s Termination Date, Executive shall not, on Executive’s own
account or as an employee, associate, consultant, partner, agent, principal,
contractor, owner, officer, director, member, manager, or stockholder of any
other Person who is engaged in the Business (collectively, the “Restricted
Persons”), directly or indirectly, alone, for, or in combination with any one or
more Restricted Persons, in one or a series of transactions:
(i) serve in any capacity of any Person who is engaged in the Business in any
state in the Restricted Area and who is a direct competitor of Employer or of
any Affiliate of Employer who is also engaged in the Business;
(ii) provide consultative services to any Person who is engaged in the Business
in any state in the Restricted Area and who is a direct competitor of Employer
or of any Affiliate of Employer who is also engaged in the Business;



--------------------------------------------------------------------------------



(iii) call upon any of the depositors, customers or clients of Employer (or of
any Affiliate who is also engaged in the Business) who were such at any time
during the twelve- (12-) month period ending on the Termination Date whose needs
Executive gained information about during Executive’s employment with Employer
for the purpose of soliciting or providing any product or service similar to
that provided by Employer or their Affiliates;
(iv) solicit, divert, or take away, or attempt to solicit, divert or take away
any of the depositors, customers or clients of Employer (or of any Affiliate who
is also engaged in the Business) who were such at any time during the twelve-
(12-) month period ending on the Termination Date whose needs Executive gained
information about during Executive’s employment with Employer; or
(v) induce or attempt to induce any employee of Employer or their Affiliates to
terminate employment with Employer or their Affiliates.
Nothing in this Section 2.1 shall be read to prohibit an investment described in
the last sentence of Section 1.2.1.
2.2 Non-Disclosure Of Confidential Information; Non-Disparagement. During the
Employment Term and at any time thereafter, and except as required by any court,
supervisory authority, or administrative agency or as may be otherwise required
by applicable law, Executive shall not, without the written consent of the
Boards of Directors of Employer, or a person authorized thereby, communicate,
furnish, divulge, or disclose to any Person, other than an employee of Employer
or an Affiliate thereof, or a Person to whom communication or disclosure is
reasonably necessary or appropriate in connection with the performance by
Executive of Executive’s duties as an employee or consultant of Employer, any
Confidential Information obtained by Executive while in the employ of or while
providing services to Employer or any Affiliate, unless and until such
information has become a matter of public knowledge at the time of such
disclosure. Executive shall use Executive’s best efforts to prevent the removal
of any Confidential Information from the premises of Employer or any of their
Affiliates, except as required in connection with the performance of Executive’s
duties as an employee of Employer. Executive acknowledges and agrees that (i)
all Confidential Information (whether now or hereafter existing) conceived,
discovered, or developed by Executive during the Employment Term belongs
exclusively to Employer and not to him; (ii) that Confidential Information is
intended to provide rights to Employer in addition to, not in lieu of, those
rights Employer and their Affiliates have under the common law and applicable
statutes for the protection of trade secrets and confidential information; and
(iii) that Confidential Information includes information and materials that may
not be explicitly identified or marked as confidential or proprietary. In
addition, during the Employment Term and at any time thereafter, Executive shall
not make any disparaging remarks, or any remarks that would reasonably be
construed as disparaging, regarding Employer or any of their Affiliates, or
their officers, directors, employees, partners, or agents. Executive shall not
take any action or provide information or issue statements, to the media or
otherwise, or cause anyone else to take any action or provide information or
issue statements, to the media or otherwise, regarding Employer or any of their
Affiliates or their officers, directors, employees, partners, or agents.
Notwithstanding the foregoing, the covenants set forth in this Section 2.2 are
not intended to, and shall be interpreted in a manner that does not, limit or
restrict Executive from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F promulgated under the Securities Exchange Act of
1934, as amended).
2.3 Use Of Unauthorized Software. During the Employment Term, Executive shall
not knowingly load any unauthorized software into Executive’s computer (whether
personal or owned by Employer). Executive may request that Employer purchase,
register, and install certain software or other digital intellectual property,
but Executive may not copy or install such software or intellectual property
himself. Executive acknowledges that certain software and digital intellectual
property is Confidential Information of Employer and Executive agrees, in
accordance with Section 2.2, to keep such software and intellectual property
confidential and not to use it except in furtherance of Employer’s Business or
the operations of Employer or its Affiliates.



--------------------------------------------------------------------------------



2.4 Removal Of Materials. During the Employment Term and at any time thereafter,
and except as may be required or deemed necessary or appropriate in connection
with the performance by Executive of Executive’s duties as an employee of or
consultant to Employer, Executive shall not copy, dispose of, or remove from
Employer or their Affiliates any depositor, customer, or client lists, software,
computer programs, or other digital intellectual property, books, records,
forms, data, manuals, handbooks, or any other papers or writings relating to the
Business or the operations of Employer or their Affiliates.
2.5 Work Product. Employer alone shall be entitled to all benefits, profits, and
results arising from or incidental to Executive’s Work Product (as defined in
this Section 2.5). To the greatest extent possible, any work product, property,
data, documentation, inventions, or information or materials prepared,
conceived, discovered, developed, or created by Executive in connection with
performing Executive’s responsibilities during the Employment Term (“Work
Product”) shall be deemed to be “work made for hire” as defined in the Copyright
Act, 17 U.S.C.A. § 101 et seq., as amended, and owned exclusively by Employer.
Executive hereby unconditionally and irrevocably transfers and assigns to
Employer all intellectual property or other rights, title, and interest
Executive may currently have (or in the future may have) by operation of law or
otherwise in or to any Work Product. Executive agrees to execute and deliver to
Employer any transfers, assignments, documents, or other instruments that may
reasonably be necessary or appropriate to vest complete title and ownership of
any Work Product and all associated rights exclusively in Employer. Employer
shall have the right to adapt, change, revise, delete from, add to, and/or
rearrange the Work Product or any part thereof written or created by Executive,
and to combine the same with other works to any extent, and to change or
substitute the title thereof, and in this connection Executive hereby waives the
“moral rights” of authors as that term is commonly understood throughout the
world, including, without limitation, any similar rights or principles of law
that Executive may now or later have by virtue of the law of any locality,
state, nation, treaty, convention, or other source. Unless otherwise
specifically agreed, Executive shall not be entitled to any compensation in
addition to that provided for in this Agreement for any exercise by Employer of
its rights set forth in this Section 2.5. In the event that any Work Product
qualifies for protection under the United States Patent Act, 35 U.S.C. § 1 et
seq., as amended, and Executive agrees to bear the cost of seeking a patent from
the U.S. Patent Office, Employer agrees, upon the issuance of such patent and
upon receipt from Executive of reimbursement of all costs and expenses related
to obtaining such patent, to assign the patent to Executive. Executive hereby
grants to Employer a royalty-free, perpetual, irrevocable license to any such
patent obtained by Executive in accordance with the preceding sentence.
2.6 Interpretation; Remedies. Consistent with Section 3.8, the covenants
contained in this Section 2 (the “Covenants”) shall be construed and interpreted
in any judicial proceeding to permit their enforcement to the maximum extent
permitted by law and each of the Covenants is severable and independently
enforceable without reference to the enforceability of any other Covenants.
Further, if any provision of the Covenants or of this Section 2 is held by a
court of competent jurisdiction to be overbroad as written, Executive
specifically agrees that the court should modify such provision in order to make
it enforceable, and that a court should view each such provision as severable
and enforce those severable provisions deemed reasonable by such court.
Executive agrees that the restraints imposed by this Section 2 are fair and
necessary to prevent Executive from unfairly taking advantage of contacts
established, nurtured, serviced, enhanced, or promoted and knowledge gained
during Executive’s employment with or services to Employer and their Affiliates,
and are necessary for the reasonable and proper protection of Employer and their
Affiliates and that each and every one of the restraints is reasonable with
respect to the activities prohibited, the duration thereof, the Restricted Area,
the scope thereof, and the effect thereof on Executive and the general public.
Executive acknowledges that the Covenants will not cause an undue burden on
Executive. Executive further acknowledges that violation of any one or more of
the Covenants would immeasurably and irreparably damage Employer and their
Affiliates, and, accordingly, Executive agrees that for any violation or
threatened violation of any of such Covenants, Employer shall, in addition to
any other rights and remedies available to it, at law or otherwise (including,
without limitation, the



--------------------------------------------------------------------------------



recovery of damages from Executive), be entitled to specific performance and an
injunction to be issued by any court of competent jurisdiction enjoining and
restraining Executive from committing any violation or threatened violation of
the Covenants. Executive hereby consents to the issuance of such injunction and
agrees to submit to the equitable jurisdiction of any court of competent
jurisdiction, without reference to whether Executive resides or does business in
that jurisdiction at the time such injunction is sought or entered.
2.7 Notice of Covenants. Executive agrees that prior to accepting employment
with any other Person during the Employment Term or during the two- (2-) year
period following the termination of his employment with Employer, Executive
shall provide Employer with written notice of his intent to accept such
employment, which notice shall include the name of the prospective employer, the
business engaged in or to be engaged in by the prospective employer, and the
position Executive intends to accept with the prospective employer. In addition,
Executive shall provide such prospective employer with written notice of the
existence of this Agreement and the Covenants.


3. MISCELLANEOUS.
3.1 Notices. All notices, requests, and other communications to any party under
this Agreement must be in writing (including telefacsimile transmission or
similar writing) and shall be given to such party at his, her or its address or
telefacsimile number set forth below or at such other address or telefacsimile
number as such party may hereafter specify for the purpose of giving notice to
the other party:
If to the Executive:
At the Executive’s most recent address on file at the Company.
If to Employer, to:
BB&T Corporation
Branch Banking and Trust Company
West Second Street Winston-Salem, NC 27101
Facsimile: (336) 733-2189
Attention: General Counsel
Each such notice, request, demand or other communication shall be effective (i)
if given by mail, seventy-two (72) hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid or (ii) if
given by any other means, when delivered at the address specified in this
Section 3.1. Delivery of any notice, request, demand or other communication by
telefacsimile shall be effective when received if received during normal
business hours on a business day. If received after normal business hours, the
notice, request, demand or other communication will be effective at 10:00 a.m.
on the next business day.
3.2 Entire Agreement. This Agreement expresses the whole and entire agreement
between the parties with reference to the employment and service of Executive
and, effective as of and subject to the Effective Time, shall supersede and
replace any prior employment agreements, understandings, or arrangements
(whether written or oral) among Employer and Executive (including, without
limitation, the SunTrust Banks, Inc. Executive Severance Pay Plan, it being
understood and agreed that Executive shall cease to be a participant in, and
shall not be entitled to any payments or benefits under, such plan as of
immediately prior to the Effective Time). Notwithstanding the foregoing, in the
event the Employment Term expires on the Expiration Date and Executive remains
employed by Employer immediately following the Expiration Date, Executive shall
be eligible to participate in any severance plan or policy of Employer in
accordance with its terms.



--------------------------------------------------------------------------------



3.3 Waiver; Modification. No waiver or modification of this Agreement or of any
covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith. No evidence of
any waiver or modification shall be offered or received in evidence at any
proceeding, arbitration, or litigation between the parties hereto arising out of
or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid. The parties further agree that the provisions of this Section 3.3 may
not be waived except as herein set forth.
3.4 Amendment. This Agreement may be amended, supplemented, or modified only by
a written instrument duly executed by or on behalf of each party hereto. In
addition, consistent with the Bylaw Amendment, no such amendment,
supplementation, or modification made prior to the Expiration Date shall be
valid unless such amendment, supplementation, or modification is approved by the
affirmative vote of at least seventy-five percent (75%) of the full Board of
Directors of BB&T (or, if applicable, the board of directors (or equivalent
governing body) of the ultimate parent entity of BB&T or its successor).
3.5 No Third-Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto, Employer’s successors or
assigns, and Executive’s heirs, executors, administrators, and legal
representatives, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other Person.
3.6 No Assignment; Binding Effect; No Attachment. This Agreement and the
obligations undertaken herein shall be binding upon and shall inure to the
benefit of any successors or assigns of Employer, and shall be binding upon and
inure to the benefit of Executive’s heirs, executors, administrators, and legal
representatives. Executive shall not be entitled to assign or delegate any of
Executive’s obligations or rights under this Agreement; provided, however, that
nothing in this Section 3.6 shall preclude Executive from designating a
beneficiary to receive any benefit payable under this Agreement upon Executive’s
death. Except as otherwise provided in this Agreement or required by applicable
law, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation, or to execution, attachment, levy, or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
3.7 Headings. The headings of paragraphs and sections herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
3.8 Severability. Employer and Executive intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law. Accordingly, if a court
of competent jurisdiction determines that the scope and/or operation of any
provision of this Agreement is too broad to be enforced as written, Employer and
Executive intend that the court should reform such provision to such narrower
scope and/or operation as it determines to be enforceable. If, however, any
provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (i) such
provision shall be fully severable, (ii) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by illegal, invalid, or unenforceable provisions or by
their severance.
3.9 Governing Law. The parties intend that this Agreement and the performance
hereunder and all suits and special proceedings hereunder shall be governed by
and construed in accordance with and under and pursuant to the laws of the State
of North Carolina without regard to conflicts of law principles thereof and that
in any action, special proceeding, or other proceeding that may be brought
arising out of, in connection with, or by reason of this Agreement, the laws of
the State of North Carolina shall be applicable and shall govern to the
exclusion of the law of any other forum. Any action, special



--------------------------------------------------------------------------------



proceeding, or other proceeding with respect to this Agreement shall be brought
exclusively in the federal or state courts of the State of North Carolina, and
by execution and delivery of this Agreement, Executive and Employer irrevocably
consent to the exclusive jurisdiction of those courts and Executive hereby
submits to personal jurisdiction in the State of North Carolina. Executive and
Employer irrevocably waive any objection, including any objection based on lack
of jurisdiction, improper venue, or forum non conveniens, which either may now
or hereafter have to the bringing of any action or proceeding in such
jurisdiction in respect to this Agreement or any transaction related hereto.
Executive and Employer acknowledge and agree that any service of legal process
by mail in the manner provided for notices under this Agreement constitutes
proper legal service of process under applicable law in any action or proceeding
under or in respect to this Agreement.
3.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
3.11 Withholding. Employer shall deduct and withhold all federal, state, local,
and employment taxes and any other similar sums required by applicable law, or
in accordance with the applicable provisions of Employer’s employee benefit
plans, to be withheld from any payments made to Executive in respect of his
employment pursuant to the terms of this Agreement.
3.12 Definitions. Wherever used in this Agreement, including, but not limited
to, the Recitals, the following terms shall have the meanings set forth below
(unless otherwise indicated by the context) and such meanings shall be
applicable to both the singular and plural form (except where otherwise
expressly indicated):
(i) “Affiliate” means a Person or person that directly or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, another Person or person.
(ii) “Business” means the banking business, which business includes, but is not
limited to, the consumer, savings, and commercial banking business; the trust
business; the savings and loan business; and the mortgage banking business.
(iii) “Change of Control” means the earliest of the following events that occurs
following the Effective Date: (A) the date any person or group of persons (as
defined in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) together with its Affiliates, excluding employee benefit plans of
Employer, is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) of securities of BB&T representing twenty percent (20%) or more of the
combined voting power of BB&T’s then outstanding voting securities (excluding
the acquisition of securities of BB&T by an entity at least eighty percent (80%)
of the outstanding voting securities of which are, directly or indirectly,
beneficially owned by BB&T); (B) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
share exchange, consolidation, or sale of assets, or as a result of any
combination of the foregoing, individuals who at the beginning of any two- (2-)
year period during the Employment Term constitute BB&T’s Board of Directors,
plus new directors whose election or nomination for election by BB&T’s
shareholders is approved by a vote of at least two-thirds (2/3) of the directors
still in office who were directors at the beginning of such two- (2-) year
period (“Continuing Directors”), cease for any reason during such two- (2-) year
period to constitute at least two-thirds (2/3) of the members of such Board of
Directors; (C) consummation of a merger, share exchange, or consolidation of
BB&T with any other corporation or entity regardless of which entity is the
survivor, other than a merger, share exchange, or consolidation that would
result in the voting securities of BB&T outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving or acquiring entity) at least sixty percent
(60%) of the combined voting power of the voting securities of BB&T or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation; or (D) consummation of a plan of complete liquidation or
winding-up of BB&T or the sale



--------------------------------------------------------------------------------



or disposition by BB&T of all or substantially all of BB&T’s assets; or (E) the
date of any event (other than a “merger of equals” as hereinafter described in
this Section 3.12(iii) that BB&T’s Board of Directors determines should
constitute a Change of Control. Notwithstanding the foregoing, the term “Change
of Control” shall not include any event that the Board of Directors of BB&T (or,
if the event described in clause (B) above has occurred, a majority of the
Continuing Directors), prior to the occurrence of such event, specifically
determines, for the purpose of this Agreement or employment agreements with
other executives that contain substantially similar provisions, is a “merger of
equals” (regardless of the form of the transaction), unless a majority of the
Continuing Directors revokes such specific determination within one (1) year
after occurrence of the event that otherwise would constitute a Change of
Control. The parties to this Agreement agree that any determination concerning
whether a transaction is a “merger of equals” shall be solely within the
discretion of the Board of Directors of BB&T or a majority of the Continuing
Directors, as the case may be.
(iv) “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations issued thereunder.
(v) “Commencement Month” means the first (1st) day of the calendar month next
following the month in which Executive’s Termination Date occurs.
(vi) “Confidential Information” means all non-public information that has been
created, discovered, obtained, developed, or otherwise become known to Employer
or their Affiliates other than through public sources, including, but not
limited to, all competitively-sensitive information, all inventions, processes,
data, computer programs, software, databases, know-how, digital intellectual
property, marketing plans, business and sales plans and strategies, training
programs and procedures, acquisition prospects, customer lists, diagrams and
charts and similar items, depositor lists, clients lists, credit information,
budgets, projections, new products, information covered by the Trade Secrets
Protection Act, N.C. Gen. Stat., Chapter 66, §§152 to 162, and other information
owned by Employer or their Affiliates that is not public information.
(vii) “Continuance Period” means the time period commencing with the
Commencement Month and ending on the date that coincides with the expiration of
the thirty-six (36) consecutive month period that began with the Commencement
Month.
(viii) “Excise Tax” means the excise tax on excess parachute payments under
Section 4999 of the Code (or any successor or similar provision thereof),
including any interest or penalties with respect to such excise tax.
(ix) “Pension Plan” means the BB&T Corporation Pension Plan, a tax qualified
defined benefit pension plan.
(x) “Person” means any individual, person, partnership, limited liability
company, joint venture, corporation, company, firm, group, or other entity.
(xi) “Restricted Area” means the continental United States.
(xii) “Retirement” and “retires” means voluntary termination by Executive of
Executive’s employment with Employer on or after the Effective Time that
satisfies the requirements for early retirement or normal retirement under the
Pension Plan.
(xiii) “Termination Compensation” means a cash amount equal to the product of
(A) three (3) and (B) the average annual cash compensation received (including
cash bonuses and other cash-based compensation, including for these purposes
amounts earned or payable whether or not deferred) by Executive during the three
(3) calendar years immediately preceding the calendar year in which Executive’s
Termination Date occurs. In no event shall Executive’s Termination Compensation
include equity-based compensation (e.g., income realized as a result of
Executive’s exercise of nonqualified stock options or other stock based
benefits).



--------------------------------------------------------------------------------



(xiv) “Termination Date” means the date Executive’s employment with Employer is
terminated, and which termination is a “separation from service” within the
meaning of Section 409A.
(xv) “Termination Year” means the calendar year in which Executive’s Termination
Date occurs.
(xvi) “Treasury” means the United States Department of the Treasury.
3.13 Code Section 409a.
(i) In General. To the extent applicable, the parties hereto intend that this
Agreement comply with Section 409A of the Code and all regulations, guidance, or
other interpretative authority thereunder (“Section 409A”) or an exemption or
exclusion therefrom. The parties hereby agree that this Agreement shall be
construed in a manner to comply with Section 409A and that should any provision
be found not in compliance with Section 409A, the parties are hereby
contractually obligated to execute any and all amendments to this Agreement
deemed necessary and required by legal counsel for Employer to achieve
compliance with Section 409A.
(ii) Specified Employee. Notwithstanding anything contained in this Agreement to
the contrary, if at the time of Executive’s “separation from service” (as
defined in Section 409A), Executive is a “specified employee” (within the
meaning of Section 409A and Employer’s specified employee identification policy)
and if any payment, reimbursement, and/or in-kind benefit that constitutes
nonqualified deferred compensation (within the meaning of Section 409A) is
deemed to be triggered by Executive’s separation from service, then, to the
extent one or more exceptions to Section 409A are inapplicable (including,
without limitation, the exception under Treasury Regulations Section
1.409A-1(b)(9)(iii) relating to separation pay due to an involuntary separation
from service and its requirement that installments must be paid no later than
the last day of the second (2nd) taxable year following the taxable year in
which such an employee incurs the involuntary separation from service), all
payments, reimbursements, and in-kind benefits that constitute nonqualified
deferred compensation (within the meaning of Section 409A) to Executive shall
not be paid or provided to Executive during the six- (6-) month period following
Executive’s separation from service, and (i) such postponed payment and/or
reimbursement/in-kind amounts shall be paid to Executive in a lump sum within
thirty (30) days after the date that is six (6) months following Executive’s
separation from service; (ii) any amounts payable to Executive after the
expiration of such six- (6-) month period shall continue to be paid to Executive
in accordance with the terms of the Employment Agreement; and (iii) to the
extent that any group hospitalization plan, health care plan, dental care plan,
life or other insurance or death benefit plan, and any other present or future
similar group executive benefit plan or program or any lump sum cash out thereof
is nonqualified deferred compensation (within the meaning of Section 409A),
Executive shall pay for such benefits from his Termination Date until the first
(1st) day of the seventh (7th) month following the month of Executive’s
separation from service, at which time Employer shall reimburse Executive for
such payments. If Executive dies during such six- (6-) month period and prior to
the payment of such postponed amounts of nonqualified deferred compensation, any
such postponed amounts shall be paid in a lump sum to Executive’s estate or, if
applicable, to Executive’s designated beneficiary within thirty (30) days after
the date of Executive’s death.
(iii) Reimbursements and In-Kind Benefits. Notwithstanding any other provision
of the applicable plans and programs, all reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) the amount of expenses eligible for reimbursement and the provision of
benefits in kind during a calendar year shall not affect the expenses eligible
for reimbursement or the provision of in-kind benefits in any other calendar
year; (ii) the reimbursement for an eligible expense will be made on or before
the last day of the calendar year following the calendar year in which the
expense is incurred; (iii) the right to reimbursement or right to in-kind
benefit is not subject to liquidation or exchange for another benefit; and (iv)
each reimbursement payment or provision of in-kind benefit shall



--------------------------------------------------------------------------------



be one of a series of separate payments (and each shall be construed as a
separate identified payment) for purposes of Section 409A.
(iv) Miscellaneous Section 409A Compliance. All payments to be made to Executive
upon a termination of employment may only be made upon a “separation from
service” (within the meaning of Section 409A) of Executive; and phrases in this
Agreement such as “termination of employment,” “Executive’s termination,”
“terminated,” and similar phrases shall mean a “separation from service” within
the meaning of Section 409A. For purposes of Section 409A, (i) each payment made
under this Agreement shall be treated as a separate payment; (ii) Executive may
not, directly or indirectly, designate the calendar year of payment; and (iii)
no acceleration of the time and form of payment of any nonqualified deferred
compensation to Executive, or any portion thereof, shall be permitted.
3.14 Attorneys’ Fees. In the event any dispute shall arise between Executive and
Employer as to the terms or interpretations of this Agreement, whether
instituted by formal legal proceedings or otherwise, including any action taken
by Executive to enforce the terms of this Agreement or in defending against any
action taken by Employer, Employer shall reimburse Executive for all reasonable
costs and expenses, including reasonable attorneys’ fees, arising from such
dispute, proceeding, or action, if Executive shall prevail in any action
initiated by Executive or shall have acted reasonably and in good faith in
defending against any action initiated by Employer. Such reimbursement shall be
paid within ten (10) days of Executive’s furnishing to Employer written
evidence, which may be in the form, among other things, of a cancelled check or
receipt, of any costs or expenses incurred by Executive. Any such request for
reimbursement by Executive shall be made no more frequently than at sixty (60)
day intervals.
3.15 Joint and Several Obligations. To the extent permitted by applicable law,
all obligations of Employer under this Agreement shall be joint and several.
3.16 Certain Reductions in Payment. If Employer or Employer’s independent
accountants determine that any payments and benefits to be provided under this
Agreement, together with any other payments and benefits made available to
Executive by Employer or their Affiliates (each, a “Payment”) will result in any
portion of such Payments being subject to an Excise Tax, then the Payments shall
be reduced (but not below zero) so that the amount of the Payments (after
reduction) shall be one dollar ($1.00) less than the amount that would cause the
Payments to be subject to the Excise Tax (the “Reduced Amount”); provided that
such Payments shall not be reduced if, without such reduction, Executive would
receive and retain, on a net after-tax basis (taking into account all applicable
taxes payable by Executive, including any Excise Tax), an amount of the Payments
that is greater than the amount, on a net after-tax basis, that Executive would
be entitled to retain upon receipt of the Reduced Amount. To the extent a
reduction is required under this Section 3.16, Employer shall reduce or
eliminate the Payments in accordance with this Section 3.16 and in a manner
consistent with the requirements of Section 409A. Any reduction in Payments
shall occur first with respect to amounts that are not subject to Section 409A
in the following order: (i) reduction of cash payments, beginning with payments
scheduled for the latest distribution date; (ii) reduction of vesting
acceleration of equity awards; and (iii) reduction of other benefits paid or
provided to Executive. If, after the reduction to zero of the amounts described
above, further reductions are required under this Section 3.16, Employer shall
reduce all Payments subject to Section 409A on a pro rata basis (but not below
zero). This Section 3.16 shall take precedence over the provisions of any other
plan, arrangement, or agreement governing Executive’s rights and entitlements to
any payments or benefits. Any determination under this Section 3.16 by Employer
or Employer’s independent accountants shall be made at Employer’s expense and in
accordance with Section 280G of the Code and any applicable related regulations
(whether proposed, temporary, or final) and any related Internal Revenue Service
rulings and any related case law.
3.17 Survival. Any provision of this Agreement that by its terms continues after
the expiration of the Employment Term or the termination of Executive’s
employment shall survive in accordance with its terms.



--------------------------------------------------------------------------------



3.18 Recitals. The Recitals to this Agreement are a part of this Agreement.
[The balance of this page is intentionally left blank.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date hereof.
BB&T CORPORATION


By: ________________________________
Name:
Title:


BRANCH BANKING AND TRUST COMPANY


By: ________________________________
Name:
Title:
WILLIAM H. ROGERS, JR.


____________________________________
William H. Rogers, Jr.



